Per Curiam.
In an action to recover the value of lands appropriated by the city for street purposes, the evidence tends to show a continuing trespass which avoids the operation of the statute of limitations to bar the action; but the amount of damages awarded appears to be excessive in view of the provative force of the testimony; therefore, the judgment is reversed and a new trial granted, unless the plaintiff below enters a remittitur of nine hundred dollars within thirty days after the mandate is filed below, in which case the judgment will stand affirmed for the sum of $1,900.00, and costs in the court below.
It is so ordered.
All concur.